DETAILED ACTION
This communication is responsive to the Amendment filed March 1, 2022.  Claims 1-21 are currently pending.  Claims 1-6, 8-16, and 21 are under examination.
The rejections of claims 6 and 13-16 under 35 USC 112 set forth in the Office Action dated December 3, 2021 are MAINTAINED for the reasons set forth below.  These claims otherwise contain allowable subject matter.
The rejections of claims 1-6 and 8-16 under 35 USC 102 set forth in the December 3 Office Action are WITHDRAWN due to Applicant’s amending the claims to include subject matter not taught or fairly suggested by the relied-upon prior art.
Claims 1-5, 8-12, and 21 are ALLOWED.
This action is final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6 and 13-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 6 and 13-16, it is not clear how the claimed polymer is “obtained” from the polymerization composition.  The examiner suggests amended the claims to read, “A polymer obtained from the polymerization of the composition for polymerization of claim “X”.”

Allowable Subject Matter
Claims 1-5, 8-12, and 21 are allowed.  Claims 6 and 13-16 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 

However, Harada does not teach or fairly suggest the claimed composition.  In particular, Harada does not teach or fairly suggest the recited host group polymerizable compounds.  For this reason, the present claims contain allowable subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763